DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Status 
Claims 31-60 are currently being examined. Claims 1-30 have been canceled in a preliminary amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 31, 34-36, 38, 39, 42, 45, and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US Patent No. 9,945,148) in view of Jeru et al (US Patent No. 6,059,092), and in further view of Koch (US Patent Application Publication No. 2013/033158).
With respect to independent Claim 31, Zhu et al discloses the limitations of independent claim 31 as follows:
A processing system for processing objects using a programmable motion device, said processing system comprising:
a perception unit for perceiving identifying indicia representative of an identity of an object of a plurality of objects received from an input conveyance system;	(See Col. 9, Lines 45-48; Col. 10, Lines 57-63; Col. 11, Lines 24-37; Fig. 6; Ref. Numerals 200(perception unit), 214(input conveyance system), 216(identifying indicia)
an acquisition system for acquiring an object from the plurality of objects at an input area using an end effector of the programmable motion device, (See Col. 9, Lines 16-20; Fig. 6; Ref. Numeral 202(carrier)
wherein the programmable motion device is adapted for assisting in the delivery of the object to an identified processing location,	(See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 11-22 Fig. 6; Ref. Numerals 208/212(processing locations), 216(identifying indicia), "article"(object)
said identified processing location being associated with the identifying indicia and said identified processing location being provided as one of a plurality of processing locations arranged in an array; and	(See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 11-22 Fig. 6; Ref. Numerals 208/212(processing locations), 216(identifying indicia), "article"(object)
a delivery system for receiving the object in an automated carrier of a plurality of automated carriers and for delivering the object toward the identified processing location,  (See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object)
said delivery system including the plurality of automated carriers on an open lattice structure,  (See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object)
said open lattice structure including openings in alignment with the plurality of processing locations,	(See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object)
said plurality of automated carriers being movable about the open lattice structure such that the automated carrier into which the object is received is movable about the open lattice structure to provide the object to the identified processing location.  (See  Col. 9, Line 53-Col. 10, Line 21; and 
Zhu et al, however, does not disclose the limitations related to the use of a programmable motion device with an end effector.   With respect to those limitations, Jeru et al teaches the following:
an acquisition system for acquiring an object from the plurality of objects at an input area using an end effector of the programmable motion device,  (See Col. 3, Lines 3-12; Figs. 2, 3; Ref. Numerals 26(object), 22(input area), 30(programmable motion device), 42(end effector)
wherein the programmable motion device is adapted for assisting in the delivery of the object to an identified processing location,  (See Col. 3, Lines 3-12; Figs. 2, 3; Ref. Numerals 26(object), 22(input area), 30(programmable motion device), 70(processing location)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al with the teachings of Jeru et al to employ a programmable motion device with an end effector because Zhu et al discloses using an automated loading device to load items into the carrier.  A person with skill in the art would be motivated to incorporate the teachings of Jeru et al because they are a known work in the same field of endeavor (ie, using a robotic device with an end effector to load items into a bin or carrier) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.
Neither Zhu et al nor Jeru et al, however, disclose the limitations related to the use of an open lattice structure for guiding the carriers to move about the processing stations to deliver the object being carried.   With respect to those limitations, Koch teaches the following:
said delivery system including the plurality of automated carriers on an open lattice structure,  (See Pars. 0159, 0160, 0163; Figs. 18a,18b, 18c; Ref. Numeral 810(carrier), 811,812(the rails form a lattice structure)
said open lattice structure including openings in alignment with the plurality of processing locations,  (See Pars. 0159, 0160, 0163; Figs. 18a,18b, 18c; Ref. Numeral 810(carrier), 811,812(the rails form a lattice structure)
said plurality of automated carriers being movable about the open lattice structure such that the automated carrier into which the object is received is movable about the open lattice structure to provide the object to the identified processing location.  (See Pars. 0159, 0160, 0163; Figs. 18a,18b, 18c; Ref. Numeral 810(carrier), 811,812(the rails form a lattice structure)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al and Jeru et al with the teachings of Koch to employ an open lattice structure so that the carriers could be directed to travel about the open lattice structure to a specific processing station to deliver an object which would permit multiple carriers to operate on the lattice structure simultaneously to improve delivery efficiency.  A person with skill in the art would be motivated to incorporate the teachings of Koch because they are a known work in the same field of endeavor (ie, using a lattice structure to move automated carriers in at least two dimensions) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

 Claim 34, which depends from independent claim 31, Zhu et al, Jeru et al, and Koch together teach all of the limitations of Claim 31 which are incorporated herein by reference.   With respect to Claim 34, Zhu et al Koch disclose as follows:
The processing system as claimed in claim 31, wherein the carrier (See Zhu et al:  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object) is movable in at least two dimensions on the open lattice structure.  (See Koch: (See Pars. 0159, 0160, 0163; Figs. 18a,18b, 18c; Ref. Numeral 810(carrier), 811,812(the rails form a lattice structure)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al and Jeru et al with the teachings of Koch to have the carrier be movable in at least two dimensions on an open lattice structure, in order to make it easier for the carrier to change directions and positioned to deposit an object at a processing station.  A person with skill in the art would be motivated to incorporate the teachings of Koch because they are a known work in the same field of endeavor (ie, employing a carrier with the ability to change direction in two dimensions) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 35, which depends from independent claim 31, Zhu et al, Jeru et al, and Koch together teach all of the limitations of Claim 31 which are incorporated herein by reference.   With respect to Claim 35, Zhu et al discloses as follows:
The processing system as claimed in claim 31, wherein the automated carrier is adapted for delivering the object toward the identified processing location by dropping the object through one of the plurality of openings into the identified processing location.   (See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-

With respect to Claim 36, which ultimately depends from independent claim 31, Zhu et al, Jeru et al, and Koch together teach all of the limitations of Claim 31 and Claim 35 which are incorporated herein by reference.   With respect to Claim 36, Zhu et al discloses:
The processing system as claimed in claim 35, wherein the automated carrier is adapted for delivering the object toward the identified processing location by dropping the object through the bottom of the carrier.  (See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), 216(identifying indicia), "article"(object)

With respect to Claim 38, which depends from independent claim 31, Zhu et al, Jeru et al, and Koch together teach all of the limitations of Claim 31 which are incorporated herein by reference.   With respect to Claim 38, Zhu et al and Jeru et al disclose as follows:
The processing system as claimed in claim 31, wherein the acquisition system is adapted to cause the object to be delivered toward the identified processing location (See Zhu et al: Col. 9, Lines 55-57; Fig.6; Ref. Numeral 202(carrier), "article"(object) by placing the object into the carrier using the end effector. (See Jeru et al: Col. 3, Lines 3-12; Figs. 2, 3; Ref. Numerals 26(object), 22(input area), 30(programmable motion device), 42(end effector)

With respect to Claim 39, which depends from independent claim 31, 
The processing system as claimed in claim 31, wherein each processing location includes a processing bin. (See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(bins/processing locations), 216(identifying indicia), "article"(object)  	

With respect to independent Claim 42, Zhu et al discloses the limitations of independent claim 42 as follows:
A processing system for processing objects using a programmable motion device, said processing system comprising:
a perception unit for perceiving identifying indicia representative of an identity of an object of a plurality of objects at input conveyance system; (See Col. 9, Lines 45-48; Col. 10, Lines 57-63; Col. 11, Lines 24-37; Fig. 6; Ref. Numerals 200(perception unit), 214(input conveyance system), 216(identifying indicia)
an acquisition system for acquiring an object from the plurality of objects at an input area using an end effector of the programmable motion device,  (See Col. 9, Lines 16-20; Fig. 6; Ref. Numeral 202(carrier)
wherein the programmable motion device is adapted for assisting in the delivery of the object to an identified processing location,	(See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 11-22 Fig. 6; Ref. Numerals 208/212(processing locations), 216(identifying indicia), "article"(object)
said identified processing location being associated with the identifying indicia and said identified processing location being provided as one of a plurality of processing locations arranged in an array; and	(See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 11-22 Fig. 6; Ref. Numerals 208/212(processing locations), 216(identifying indicia), "article"(object)
a delivery system delivering the object to the identified processing location,  (See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object)
said delivery system including a plurality of automated carriers that are individually movable in at least two dimensions, (See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object)  and
any of which automated carriers may contain the object,	(See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object)
said automated carriers being movable on an open track structure,  (See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object)
said open track structure being aligned with the array of processing locations for providing the object to the identified processing location. (See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object)
Zhu et al, however, does not disclose the limitations related to the use of a programmable motion device with an end effector.   With respect to those limitations, Jeru et al teaches the following:
an acquisition system for acquiring an object from the plurality of objects at an input area using an end effector of the programmable motion device,  (See Col. 3, Lines 3-12; Figs. 2, 3; Ref. Numerals 26(object), 22(input area), 30(programmable motion device), 42(end effector)
wherein the programmable motion device is adapted for assisting in the delivery of the object to an identified processing location,  (See Col. 3, Lines 3-12; Figs. 2, 3; Ref. Numerals 26(object), 22(input area), 30(programmable motion device), 70(processing location)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al with the teachings of Jeru et al to employ a programmable motion device with an end effector because Zhu et al discloses using an automated loading device to load items into the carrier.  A person with skill in the art would be motivated to incorporate the teachings of Jeru et al because they are a known work in the same field of endeavor (ie, using a robotic device with an end effector to load items into a bin or carrier) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.
Neither Zhu et al nor Jeru et al, however, disclose the limitations related to the use of an open track structure for guiding the carriers to move in at least two dimensions about the processing stations to deliver the object being carried.   With respect to those limitations, Koch teaches the following:
said delivery system including a plurality of automated carriers that are individually movable in at least two dimensions, (See Pars. 0159, 0160, 0163; Figs. 18a,18b, 18c; Ref. Numeral 810(carrier), 811,812(the rails may be formed into an open track structure)  and
any of which automated carriers may contain the object,  (See Pars. 0159, 0160, 0163; Figs. 18a,18b, 18c; Ref. Numeral 810(carrier), 811,812(the rails may be formed into an open track structure)
said automated carriers being movable on an open track structure, (See Pars. 0159, 0160, 0163; Figs. 18a,18b, 18c; Ref. Numeral 810(carrier), 811,812(the rails may be formed into an open track structure)
said open track structure being aligned with the array of processing locations for providing the object to the identified processing location.  (See Pars. 0159, 0160, 0163; Figs. 18a,18b, 18c; Ref. Numeral 810(carrier), 811,812(the rails may be formed into an open track structure)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al and Jeru et al with the teachings of Koch to employ an open track structure so that the carriers could be directed to travel about the open track structure to a specific processing station to deliver an object which would permit multiple carriers to operate on the open track structure simultaneously to improve delivery efficiency.  A person with skill in the art would be motivated to incorporate the teachings of Koch because they are a known work in the same field of endeavor (ie, using an open track structure to move automated carriers in at least two dimensions) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 45, which depends from independent claim 42, Zhu et al, Jeru et al, and Koch together teach all of the limitations of Claim 42 which are incorporated herein by reference.   With respect to Claim 45, Zhu et al Koch disclose as follows:
The processing system as claimed in claim 42, wherein the plurality of carriers   (See Zhu et al:  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object) each move in a common two dimensional coordinate area on the open track 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al and Jeru et al with the teachings of Koch to have the carriers each movable in a common two dimensional coordinate area on the open track structure., in order to make it easier to control the location and position of the carriers with respect to each other and to operate multiple carriers simultaneously.  A person with skill in the art would be motivated to incorporate the teachings of Koch because they are a known work in the same field of endeavor (ie, employing carriers with the ability to move in an open two dimensional track system) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 47, which depends from independent claim 42, Zhu et al, Jeru et al, and Koch together teach all of the limitations of Claim 42 which are incorporated herein by reference.   With respect to Claim 47, Zhu et al discloses:
The processing system as claimed in claim 42, wherein each of the plurality of carriers is adapted for delivering the object toward the identified processing location by dropping the object into one of a plurality of processing locations.  (See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object)

With respect to Claim 48, which depends from independent claim 42, 
The processing system as claimed in claim 42, wherein the acquisition system is adapted for causing the object to be delivered toward the identified processing location (See Zhu et al: Col. 9, Lines 55-57; Fig.6; Ref. Numeral 202(carrier), "article"(object) by placing the object into the carrier using the end effector. (See Jeru et al: Col. 3, Lines 3-12; Figs. 2, 3; Ref. Numerals 26(object), 22(input area), 30(programmable motion device), 42(end effector)

With respect to Claim 49, which depends from independent claim 42, Zhu et al, Jeru et al, and Koch together teach all of the limitations of Claim 42 which are incorporated herein by reference.   With respect to Claim 49, Zhu et al Koch disclose as follows:
The processing system as claimed in claim 42, wherein the automated carrier is a cart (See Zhu et al:  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object) that is movable in at least two dimensions.  (See Koch: (See Pars. 0159, 0160, 0163; Figs. 18a,18b, 18c; Ref. Numeral 810(carrier), 811,812(the rails may be formed into an open track structure)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al and Jeru et al with the teachings of Koch to have the carts each movable in a common two dimensional coordinate area on the open track structure., in order to make it easier to control the location and position of the carriers with respect to each other and to operate multiple carts simultaneously.  A person with skill in the art would be motivated to incorporate the teachings of Koch because they are a known work in the same field of endeavor (ie, employing carriers with the ability to move in an open two dimensional track system) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 50, which ultimately depends from independent claim 42, Zhu et al, Jeru et al, and Koch together teach all of the limitations of Claim 42 and Claim 49,  which are incorporated herein by reference.   With respect to Claim 50, Zhu et al Koch disclose as follows:
The processing system as claimed in claim 49, wherein the plurality of automated carriers are a plurality of carts and the cart is one of the plurality of carts (See Zhu et al:  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(cart), 208/212(processing locations), "article"(object) that are movable in the at least two dimensions. (See Koch: (See Pars. 0159, 0160, 0163; Figs. 18a,18b, 18c; Ref. Numeral 810(cart), 811,812(the rails may be formed into an open track structure)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al and Jeru et al with the teachings of Koch to have the carriers each movable in a common two dimensional coordinate area on the open track structure., in order to make it easier to control the location and position of the carts with respect to each other and to operate multiple carts simultaneously.  A person with skill in the art would be motivated to incorporate the teachings of Koch because they are a known work in the same field of endeavor (ie, employing carts with the ability to move in an open two dimensional track system) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.


Claims 52, 54, 57, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al in view of Jeru et al.
With respect to independent Claim 52
A method of processing objects using a programmable motion device, said method comprising the steps of:
perceiving identifying indicia representative of an identity of a plurality of objects received from an input conveyance system;  See Col. 9, Lines 45-48; Col. 10, Lines 57-63; Col. 11, Lines 24-37; Fig. 6; Ref. Numerals 200(perception unit), 214(input conveyance system), 216(identifying indicia)
acquiring an object from the plurality of objects at an input area using an end effector of the programmable motion device,	(See Col. 9, Lines 16-20; Fig. 6; Ref. Numeral 202(carrier)
wherein the programmable motion device is adapted for assisting in the delivery of the object to an identified processing location,	(See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 11-22 Fig. 6; Ref. Numerals 208/212(processing locations), 216(identifying indicia), "article"(object)
said identified processing location being associated with the identifying indicia and 	(See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 11-22 Fig. 6; Ref. Numerals 208/212(processing locations), 216(identifying indicia), "article"(object)
said identified processing location being provided as one of a plurality of processing locations; (See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 11-22 Fig. 6; Ref. Numerals 208/212(processing locations), 216(identifying indicia), "article"(object)  and
delivering the object toward the identified processing location,  (See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object)
said step of delivering the object toward the identified processing location including:	
moving a plurality of carriers such that a selected carrier of the plurality of carriers is moved toward the input area,  (See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object)
receiving the object in the selected carrier,	(See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object)
moving the plurality of carriers such that the selected carrier is moved away from the input area toward the identified processing location, (See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object)  and
providing the object to the identified processing.  (See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object)
Zhu et al, however, does not disclose the limitations related to the use of a programmable motion device with an end effector.   With respect to those limitations, Jeru et al teaches the following:
acquiring an object from the plurality of objects at an input area using an end effector of the programmable motion device,  (See Col. 3, Lines 3-12; Figs. 2, 3; Ref. Numerals 26(object), 22(input area), 30(programmable motion device), 42(end effector)
wherein the programmable motion device is adapted for assisting in the delivery of the object to an identified processing location,  (See Col. 3, 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al with the teachings of Jeru et al to employ a programmable motion device with an end effector because Zhu et al discloses using an automated loading device to load items into the carrier.  A person with skill in the art would be motivated to incorporate the teachings of Jeru et al because they are a known work in the same field of endeavor (ie, using a robotic device with an end effector to load items into a bin or carrier) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 54, which depends from independent claim 52, Zhu et al and Jeru et al together teach all of the limitations of Claim 52 which are incorporated herein by reference.   With respect to Claim 54, Zhu et al discloses:
The method as claimed in claim 52, wherein the plurality of objects is provided in a bin that is one of a plurality of bins, each including a further plurality of objects.  (See Figs. 3, 6; Ref. Numeral 203(item supply device), "bin"(shown, but not numbered)  	

With respect to Claim 57, which depends from independent claim 52, Zhu et al, Jeru et al, and Koch together teach all of the limitations of Claim 52 which are incorporated herein by reference.   With respect to Claim 57, Zhu et al and Jeru et al disclose as follows:
The method as claimed in claim 52, wherein the step of causing the object to be delivered toward the identified processing location (See Zhu et al: Col. 9, Lines 55-57; Fig.6; Ref. Numeral 202(carrier), "article"(object) includes placing the 

With respect to Claim 58, which depends from independent claim 52, Zhu et al and Jeru et al together teach all of the limitations of Claim 52 which are incorporated herein by reference.   With respect to Claim 58, Zhu et al discloses as follows:
The method as claimed in claim 52, wherein the step of delivering the object toward the identified processing location includes dropping the object into the identified processing location.  (See  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), 216(identifying indicia), "article"(object)

Claims 32, 33, 40, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al, in view of Jeru et al and Koch, and in further view of Coolen et al (EP 2650237).
With respect to Claim 32, which depends from independent claim 31, Zhu et al, Jeru et al, and Koch together teach all of the limitations of Claim 31 which are incorporated herein by reference.   With respect to Claim 32, Coolen et al discloses as follows:
The processing system as claimed in claim 31, wherein the input conveyance system includes a primary conveyor and an input area conveyor onto which the plurality of objects may be diverted from the primary conveyor.  (See Par. 0030; Fig. 2; Ref. Numerals 31(input area conveyor), 2(primary conveyor), 4(bin with objects)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al, Jeru et al, and Koch with the teachings of Coolen et al to include a primary conveyor and an 

With respect to Claim 33 which depends from independent claim 31, Zhu et al, Jeru et al, and Koch together teach all of the limitations of Claim 31 which are incorporated herein by reference.   With respect to Claim 33, Zhu et al and Coolen et al disclose as follows:
The processing system as claimed in claim 31, wherein the plurality of objects is provided in a bin (See Zhu et al: Figs. 3, 6; Ref. Numeral 203(item supply device), "bin"(shown, but not numbered) that is one of a plurality of bins, each including a further plurality of objects.  (See Coolen et al: Par. 0030; Fig. 2; Ref. Numerals 31(input area conveyor), 2(primary conveyor), 4(bin with objects)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al, Jeru et al, and Koch with the teachings of Coolen et al to have the bin be one of a plurality of bins holding a plurality of items, because providing bins holding a plurality of items on a conveyor would make it faster and more efficient for a programmable motion device to retrieve items.  A person with skill in the art would be motivated to incorporate the teachings of Coolen et al because they are a known work in the same field of endeavor (ie, employing conveyors with bins containing items for retrieval by a programmable motion device) which would prompt 

With respect to Claim 40, which ultimately depends from independent claim 31, Zhu et al, Jeru et al, and Koch together teach all of the limitations of Claim 31 and Claim 39 which are incorporated herein by reference.   With respect to Claim 40, Coolen et al discloses:
The processing system as claimed in claim 39, wherein the processing system further includes an output conveyor onto which each processing bin may be placed.  (See Par. 0031; Fig. 2; Ref. Numerals 34(output conveyor), 6(processing bin) 	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al, Jeru et al, and Koch with the teachings of Coolen et al to include an output conveyor onto which each processing bin may be placed, because an output conveyor would make it more efficient to direct (divert) retrieved items to a discharge conveyor for subsequent processing.  A person with skill in the art would be motivated to incorporate the teachings of Coolen et al because they are a known work in the same field of endeavor (ie, employing an output conveyors for delivery to a location for further processing) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 43, which depends from independent claim 42, Zhu et al, Jeru et al, and Koch together teach all of the limitations of Claim 42 which are incorporated herein by reference.   With respect to Claim 43, Coolen et al discloses as follows:
The processing system as claimed in claim 42, wherein the input conveyance system includes a primary conveyor and an input area conveyor onto which the 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al, Jeru et al, and Koch with the teachings of Coolen et al to include a primary conveyor and an input area conveyor onto which the plurality of objects may be diverted from the primary conveyor, because an input conveyor would make it more efficient to place items onto a primary conveyor for retrieval of the items which are directed (diverted) to a discharge conveyor for subsequent processing.  A person with skill in the art would be motivated to incorporate the teachings of Coolen et al because they are a known work in the same field of endeavor (ie, employing conveyors for item delivery and retrieval by a programmable motion device) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 44 which depends from independent claim 42, Zhu et al, Jeru et al, and Koch together teach all of the limitations of Claim 42 which are incorporated herein by reference.   With respect to Claim 44, Zhu et al and Coolen et al disclose as follows:
The processing system as claimed in claim 42, wherein the plurality of objects is provided in a bin (See Zhu et al: Figs. 3, 6; Ref. Numeral 203(item supply device), "bin"(shown, but not numbered) that is one of a plurality of bins, each including a further plurality of objects.  (See Coolen et al: Par. 0030; Fig. 2; Ref. Numerals 31(input area conveyor), 2(primary conveyor), 4(bin with objects)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al, Jeru et al, and Koch with the teachings of Coolen et al to have the bin be one of a plurality of .

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al in view of Jeru et al, and in further view of Coolen et al.
With respect to Claim 53 which depends from independent claim 52, Zhu et al and Jeru et al together teach all of the limitations of Claim 52 which are incorporated herein by reference.   With respect to Claim 53, Coolen et al disclose as follows:
The method as claimed in claim 52, wherein the input conveyance system includes a primary conveyor and an input area conveyor onto which the plurality of objects may be diverted from the primary conveyor.  (See Par. 0030; Fig. 2; Ref. Numerals 31(input area conveyor), 2(primary conveyor), 4(bin with objects)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al and Jeru et al with the teachings of Coolen et al to include a primary conveyor and an input area conveyor onto which the plurality of objects may be diverted from the primary conveyor, because an input conveyor would make it more efficient to place items onto a primary conveyor for retrieval of the items which are directed (diverted) to a discharge conveyor for subsequent processing.  A person with skill in the art would be motivated to incorporate the teachings of Coolen et al because they are a known work in the same field of endeavor (ie, employing conveyors for item delivery and retrieval by a programmable motion device) which would prompt .

Claims 56 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al and Jeru et al, and in further view of Koch.
With respect to Claim 56, which depends from independent claim 52, Zhu et al and Jeru et al together teach all of the limitations of Claim 52 which are incorporated herein by reference.   With respect to Claim 56, Zhu et al Koch disclose as follows:
The method as claimed in claim 52, wherein the carrier (See Zhu et al:  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object) is movable in at least two dimensions.  (See Koch: (See Pars. 0159, 0160, 0163; Figs. 18a,18b, 18c; Ref. Numeral 810(carrier), 811,812(the rails form a structure for carriers to move in at least two dimensions)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al and Jeru et al with the teachings of Koch to have the carriers each movable in in at least two dimensions, in order to make it easier to control the location and position of the carriers with respect to each other and to operate multiple carriers simultaneously.  A person with skill in the art would be motivated to incorporate the teachings of Koch because they are a known work in the same field of endeavor (ie, employing carriers with the ability to move in two dimensions) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

 Claim 59, which depends from independent claim 22, Zhu et al, Jeru et al, and Koch together teach all of the limitations of Claim 22 which are incorporated herein by reference.   With respect to Claim 59, Zhu et al Koch disclose as follows:
The method as claimed in claim 52, wherein the step of causing the object to be delivered toward the identified processing location (See Zhu et al:  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object) includes moving the object in each of two mutually orthogonal directions in the carrier.   (See Koch: (See Pars. 0159, 0160, 0163; Figs. 18a,18b, 18c; Ref. Numeral 810(carrier), 811,812(the rails form a structure for carriers to move in at least two dimensions)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al and Jeru et al with the teachings of Koch to have the carriers each movable in in at least two dimensions, in order to make it easier to control the location and position of the carriers with respect to each other and to operate multiple carriers simultaneously.  A person with skill in the art would be motivated to incorporate the teachings of Koch because they are a known work in the same field of endeavor (ie, employing carriers with the ability to move in two dimensions) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al, Jeru et al, and Koch, and in further view of Einav et al (US Patent Application Publication No. 2017/0121114).
With respect to Claim 37, which depends from independent claim 31, 
The processing system as claimed in claim 31, wherein a subset of processing locations is provided on a pull-out drawer. (See Pars. 0070, 0082, 0093; Figs. 3, 8a, 8b; Ref. Numerals 800(pull-out drawer), 305/310/835/850(pull-out drawers)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al, Jeru et al, and Koch with the teachings of Einav et al to have a subset of processing locations be provided on a pull-out drawer, in order to make it easier to place an item in a processing location (a drawer) by pulling on a handle and allowing the drawers to be stacked for easier transport.  A person with skill in the art would be motivated to incorporate the teachings of Einav et al because they are a known work in the same field of endeavor (ie, using pull-out drawers for the placement of items in a material handling system) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al and Jeru et al, and in further view of Einav et al.
With respect to Claim 60, which depends from independent claim 52, Zhu et al and Jeru et al together teach all of the limitations of Claim 52 which are incorporated herein by reference.   With respect to Claim 60, Einav et al discloses as follows:
The method as claimed in claim 52, wherein a subset of processing locations are provided on a pull-out drawer. (See Pars. 0070, 0082, 0093; Figs. 3, 8a, 8b; Ref. Numerals 800(pull-out drawer), 305/310/835/850(pull-out drawers)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al and Jeru et al with the teachings of Einav et al to have a subset of processing locations be provided on a pull-out drawer, in order to make it easier to place an item in a processing .

Claims 41 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al, Jeru et al, and Koch, and in further view of Neiser (US Patent Application Publication No. 2014/0244026).
With respect to Claim 41, which depends from independent claim 31, Zhu et al, Jeru et al, and Koch together teach all of the limitations of Claim 31 which are incorporated herein by reference.   With respect to Claim 41, Neiser discloses as follows:
The processing system as claimed in claim 31, wherein the processing system is provided as one of a plurality of processing systems that are each in communication with the input conveyance system. (See Par. 0032-0035; Fig. 3' Ref. Numerals 214/216(processing systems), 224(programmable motion device), 226(input conveyance system)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al, Jeru et al, and Koch with the teachings of Neiser to have a plurality of processing systems that are each in communication with the input conveyance system, in order to increase the productivity and throughput of the system by using multiple processing systems connected to an input conveyance system.  A person with skill in the art would be motivated to incorporate the teachings of Neiser because they are a known work in the same field of endeavor (ie, using multiple processing systems connected to an input conveyance system) which would prompt its 

With respect to Claim 51, which depends from independent claim 42, Zhu et al, Jeru et al, and Koch together teach all of the limitations of Claim 42 which are incorporated herein by reference.   With respect to Claim 51, Neiser discloses as follows:
The processing system as claimed in claim 42, wherein the processing system is provided as one of a plurality of processing systems that are each in communication with the input conveyance system. (See Par. 0032-0035; Fig. 3' Ref. Numerals 214/216(processing systems), 224(programmable motion device), 226(input conveyance system)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al, Jeru et al, and Koch with the teachings of Neiser to have a plurality of processing systems that are each in communication with the input conveyance system, in order to increase the productivity and throughput of the system by using multiple processing systems connected to an input conveyance system.  A person with skill in the art would be motivated to incorporate the teachings of Neiser because they are a known work in the same field of endeavor (ie, using multiple processing systems connected to an input conveyance system) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al, Jeru et al, and Koch, and in further view of Dominguez (US Patent Application Publication No. 2002/0092801).
 Claim 46, which ultimately depends from independent claim 42, Zhu et al, Jeru et al, and Koch together teach all of the limitations of Claim 42 and Claim 45, which are incorporated herein by reference.   With respect to Claim 46, Zhu et al and Dominguez disclose as follows:
The processing system as claimed in claim 45, wherein the processing system includes at least two programmable motion devices, (See Dominguez: Pars. 0019, 0020, 0024, 0027; Figs. 1; Ref. Numeral 36(programmable motion device), 50(carrier)  and 
wherein each of the at least two programmable motion devices is adapted to provide objects to carriers that may each provide objects to a common set of processing locations that extend in at least two dimensions. (See Zhu et al:  Col. 9, Line 53-Col. 10, Line 21; and Col. 11, Lines 8-22 Fig. 6; Ref. Numerals 202(carrier), 208/212(processing locations), "article"(object)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al, Jeru et al, and Koch with the teachings of Dominguez to use at least two programmable motion devices, in order to increase the productivity and throughput of the system by using more than one programmable motion device.  A person with skill in the art would be motivated to incorporate the teachings of Dominguez because they are a known work in the same field of endeavor (ie, using two programmable motion devices to retrieve objects) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al and Jeru et al, and in further view of Wellman et al (US Patent Application Publication No. 2016/0167227).
 Claim 55, which depends from independent claim 52, Zhu et al and Jeru et al together teach all of the limitations of Claim 52, which are incorporated herein by reference.   With respect to Claim 55, Wellman et al discloses as follows:
The processing system as claimed in claim 52, wherein the step of acquiring the object includes planning a optimal grasp of location for the object.  (See Pars. 0019, 0078-0081 Figs. 1, 8; Ref. Numerals 12(end effector), 40(object),
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Zhu et al and Jeru et al with the teachings of Wellman et al to have a step that includes planning a optimal grasp of location for the object, in order to ensure that grasping the object with an end effector in a retrieval operation does not damage the object.  A person with skill in the art would be motivated to incorporate the teachings of Wellman et al because they are a known work in the same field of endeavor (ie, using a grasping strategy when employing a programmable motion device with an end effector to retrieve objects) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        January 10, 2022